Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,11,12,15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knutson (US Pub No 1021/0214131).
With respect to claim 1, Knutson shows a lid (100) for outfitting a container, the lid comprising: a cover shell (102) defining a first cavity (inside 102); a clamp (104) configured to support a dish (107 , the clamp including a frustum portion (see drawing); a hinge member (108) constructed to pivotally interconnect the clamp (104) with the cover shell (102); and the cover shell (102) being releasably lockable to the clamp (104).and the combination of the cover shell, a portion of the clamp, and the dish defining a total cavity volume. 

    PNG
    media_image1.png
    383
    570
    media_image1.png
    Greyscale

With respect to claim 2, Knutson shows wherein the frustum portion (see drawing) includes at least one of (i) a pyramidal frustum portion, (ii) a conical frustum portion, (iii) a spherical frustum portion, or (iv) any combination of (i), (ii) and (iii).  
With respect to claim 3, Knutson shows wherein clamp (104) is constructed to support a dish (106).  
With respect to claim 4, Knutson shows clamp (104) further comprising: a clamp top opening (at top of 104); and a clamp bottom opening (at bottom of 104).  
With respect to claim 5, Knutson shows wherein the clamp top opening (at top of 104) is formed in any one of a radial shape, an oval shape, a round shape, or a rounded shape.  (fig. 1)
With respect to claim 6, Knutson shows wherein the clamp top opening (at top of 104) generally conforms to a shape of a portion of a dish (106) that is inserted through the clamp (104).  
With respect to claim 7, Knutson shows the cover shell (102) including a cover shell horizontal plateau (see drawing) and the clamp (104) including a clamp horizontal plateau (see drawing) having a shape corresponding generally to the shape of the cover shell horizontal plateau (see drawing).  
With respect to claim 8, Knutson shows the cover shell (102) including a down standing lip (see drawing) extending from a cover shell horizontal plateau (220); and the clamp (104) including an upstanding lip (see drawing) extending from a clamp horizontal plateau (208), and wherein, when the cover shell (102) is closed over the clamp (104), the down standing lip (see drawing) operates as a skirt surrounding upstanding lip (see drawing).  
With respect to claim 9, Knutson shows wherein the clamp (104) further includes a dish coupler (see drawing) constructed to releasably engage with a dish (106).  
With respect to claim 11, Knutson shows wherein the dish coupler (see drawing) is a protrusion integrally formed on the frustum portion (see drawing).  
With respect to claim 12, Knutson shows the cover shell (102) releasably secured to the clamp (104) using a locking mechanism (320).  
With respect to claim 15, Knutson shows wherein the lid (100) is made of a first material and dish (106) is made of a second material, wherein the first material and the second material have different thermal expansion properties.   (variety of material disclosed in paragraph 1)
Allowable Subject Matter
Claims 10,13,14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. 
In response to applicant statement that Knutson fails to teach “ the combination of the cover shell, a portion of the clamp, and the dish defining a total cavity volume”.   
This language is quite broad.  The act of defining a total cavity volume is easily accomplished by the claimed structure, the total cavity volume is given meaning by the combination of the cover shell, a portion of the clamp, and the dish .  To further Examiner’s perspective, the claimed hinge, the frustum also define the total cavity volume.  Dictionary.com definition copied below for context. 
    PNG
    media_image2.png
    431
    586
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736